Citation Nr: 0126072	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  92-54 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for a stomach disorder 
to include peptic/duodenal ulcer disease.  

2.  Entitlement to service-connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from June 1948 to September 1950, 
and subsequently had service with the San Juan, the 
Commonwealth of Puerto Rico Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico in which service-
connection for a stomach disorder to include peptic/duodenal 
ulcer disease and diverticulitis was denied.  

The Board is regrets delaying a disposition of this issue 
given the previous remands of July 1992 and September 1996.  
However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service medical records show that the veteran was seen for 
complaints of stomach pain.  The veteran complained of 
stomach pain between September 1948 and November 1949.  In 
October 1949 he was seen for a stomach ulcer.  Upset stomach 
was identified on the September 1950 Report of Medical 
Examination, at separation.  VA, Army and private medical 
records show that the veteran was seen for complaints of 
stomach pain, duodenitis, diverticulitis, gastrointestinal 
reflux, duodenal ulcer and peptic ulcer disease from 1989 to 
1997.  Although the VA examined the veteran in March 1993 the 
examiner did not provide an opinion as to as to the etiology 
or likely onset of any stomach disorder to include 
peptic/duodenal ulcer disease or diverticulitis.  The VA 
examiner did not opine whether it is at least as likely as 
not that the veteran has any stomach disorder to include 
peptic/duodenal ulcer disease or diverticulitis was incurred 
in or aggravated by service.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In addition, the VA examiner did not indicate that the claims 
folder had been reviewed.  An examination should include a 
review of "the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121 (1991), 
which required that the records of prior treatment be taken 
into account at the time of an evaluation.  See also 
VAOPGCPREC 20-95 (July 14, 1995).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded VA 
examinations to ascertain the etiology 
and likely onset of any stomach disorder 
to include peptic/duodenal ulcer disease 
or diverticulitis.  The claims folder 
should be made available to the examiners 
for review before the examinations and 
the examiners are asked to indicate in 
the examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners should provide a 
complete rationale for all conclusions 
reached and opinions expressed.

a.  The examiners should specifically 
express opinions as to the etiology of 
any stomach disorder to include 
peptic/duodenal ulcer disease or 
diverticulitis.  

b.  The examiners should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran 
has any stomach disorder to include 
peptic/duodenal ulcer disease or 
diverticulitis were incurred in or 
aggravated by service.  

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

